Citation Nr: 1439101	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-22 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's income and net worth for the years 2008, 2009, 2010, 2011, 2012, and 2013 is excessive for VA purposes for entitlement to nonservice-connected pension benefits paid at the aid and attendance rate.   


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a May 2010 letter decision of the Department of Veterans Affairs (VA) Pension Office, in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the VA Pension Office via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required. 


REMAND

In January 2008, the appellant submitted a claim for nonservice-connected pension.  If awarded, the appellant requested that he be compensated at the "aid and attendance" rate of payment.  To support his request, a VA medical examiner completed an examination report that found that the appellant was not employable and in need of aid and attendance.  Subsequently, a special monthly pension was via a rating action dated in April 2008.  

The appellant was notified of that action by letter in April 2008.  More specifically, he was informed that he would receive $1554.00 from February 1, 2008, to June 1, 2008, and after that date, he would receive $21.00 a month.  The RO then notified the appellant that his pension amount might be increased if he submitted evidence showing that he had additional medical expenses in 2008 that reduced his countable income.  

The appellant then submitted medical documents showing that he had paid for additional medical treatment in 2008.  However, while these documents were being reviewed by the VA, VA was informed that the appellant had received an additional payment of $6598.00 from the Social Security Administration for calendar year 2008.  Because the appellant was awarded this amount, the Pension Office in Philadelphia informed him that his previous countable income would be adjusted and his pension awarded modified to reflect the additional income.  After the appellant was informed that his pension would be reduced, he then submitted a notice of disagreement in June 2010 claiming that the VA was not calculating his benefits correctly.  Since that time, he has continued to express disagreement with how the VA has calculated his monthly pension.  

A further review of the documents supplied by the RO to the appellant over the course of appeal suggests that the RO has been imprecise in its detailing of the dollar amounts used in rendering its calculations.  The record is further vague in explaining how the appellant's nonservice-connected pension was reduced based on any Social Security Administration (SSA) benefits received from 2008 forward, the exact months Medicare payments were deducted from the appellant's adjusted income, and whether any inherited income he has received has been properly annotated and allocated.  

Additionally, a review of the available records before the Board fails to show whether an actual accounting and audit of the appellant's account was undertaken.  Because of the lack of clarity, the Board finds that additional development is necessary.  

Accordingly, the case is REMANDED to the AMC for the following development:

1.  The AMC should contact the appellant and ask that he provide financial income and expense information for the years 2008, 2009, 2010, 2011, 2012, and 2013.  The AMC should specifically request that the appellant provide any information concerning any SSA benefits he may be receiving and any medical costs that he has paid during the years in question.  He should also be asked whether he received any other retirement-type benefits or legal bequests (inheritance), the dates of those benefits or bequests, and the amounts received.  The appellant should be asked to be specific as to when any monies were paid to him versus when the monies were due to him.  Once obtained, all documentation should be associated with the claims folder.

2.  The AMC should then undertake an audit of the appellant's nonservice-connected pension account, from January 1, 2008, to the present, in order to provide a bas is for all adjusted amounts paid (or not paid) to the appellant with respect to his nonservice-connected pension benefits.  The audit should specifically detail what medical reimbursement amounts were accepted as expenses reducing income, and specify, for each expense, the income year in which the medical expense was incurred and specify which pension year the appellant could have received payments based on the medical expense.  A determination should be made as to whether the medical reimbursement amounts submitted by the appellant, including health insurance (MEDICARE/MEDICAID) expenses, were properly credited the appellant's account.  The audit should further detail any SSA pension funds (to include payment of retroactive benefits) that have been used in calculating the amount of nonservice-connected pension dollars the appellant should receive.  

This audit should be accomplished on a month-by-month basis, and must cover the time period extending from January 1, 2008, to the present.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and his representative.  

3.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



